In a child visitation proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Suffolk County (Lynaugh, J.), dated March 13, 2006, which, after a hearing, denied his petition to direct that the mother’s visitation be supervised.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the father’s contention, he failed to demonstrate a change in circumstances warranting modification of the visitation provisions of the stipulation agreement (see Matter of Abranko v Vargas, 26 AD3d 490 [2006]; Matter of Manos v Manos, 282 AD2d 749 [2001]; Matter of Brocher v Brocher, 213 AD2d 544 [1995]). Furthermore, the Family Court’s determination that it would not be in the child’s best interests to modify the mother’s visitation has a sound and substantial basis in the record (see Matter of Abranko v Vargas, supra; Brocher v Brocher, supra).
*740The father’s remaining contentions are without merit. Goldstein, J.E, Skelos, Lunn and Covello, JJ., concur.